Case 1:18-cv-01019-MN Document 364 Filed 03/29/21 Page 1 of 7 PageID #: 16383




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ARCHERDX, LLC and THE GENERAL               )
HOSPITAL CORPORATION d/b/a                  )
MASSACHUSETTS GENERAL HOSPITAL,             )
                                            )
                  Plaintiffs,               )
                                            )    C.A. No. 18-1019-MN
        v.                                  )
                                            )
QIAGEN SCIENCES, LLC, QIAGEN LLC            )
f/k/a QIAGEN, INC., QIAGEN BEVERLY,         )
LLC f/k/a QIAGEN BEVERLY, INC.,             )
QIAGEN GAITHERSBURG, LLC f/k/a              )
QIAGEN GAITHERSBURG, INC., QIAGEN           )
GMBH, QIAGEN N.V. and JONATHAN              )
ARNOLD,                                     )
                                            )
                  Defendants.               )

   DEFENDANTS’ RESPONSES TO PLAINTIFFS’ ALLEGED UNDISPUTED FACTS

OF COUNSEL:                                     David E. Moore (#3983)
                                                Bindu A. Palapura (#5370)
QUINN EMANUEL URQUHART & SULLIVAN LLP           Stephanie E. O’Byrne (#4446)
David Bilsker                                   POTTER ANDERSON & CORROON LLP
Andrew Naravage                                 Hercules Plaza, 6th Floor
50 California Street, 22nd Floor                1313 N. Market Street
San Francisco, CA 94111                         Wilmington, DE 19801
Tel: (415) 875-6600                             Tel: (302) 984-6000
                                                dmoore@potteranderson.com
Anne Toker                                      bpalapura@potteranderson.com
James E. Baker                                  sobyrne@potteranderson.com
Anastasia M. Fernands
51 Madison Ave., 22nd Floor                     Attorneys for Defendants Qiagen Sciences,
New York, NY 10010                              LLC, Qiagen LLC f/k/a Qiagen, Inc., Qiagen
Tel: (212) 849-7000                             Beverly LLC, f/k/a Qiagen Beverly, Inc.,
                                                Qiagen Gaithersburg LLC, f/k/a Qiagen
Jeffrey C. Wu                                   Gaithersburg, Inc., Qiagen GmbH, Qiagen
60 E South Temple, Suite 500                    N.V. and Jonathan Arnold
Salt Lake City, UT 84111
Tel: (801) 515 7300

Dated: March 29, 2021
7143520 / 45349
Case 1:18-cv-01019-MN Document 364 Filed 03/29/21 Page 2 of 7 PageID #: 16384




   I.         RESPONSES TO PLAINTIFFS’ CONCISE STATEMENT OF FACTS

        1.      Admitted.

        2.      Admitted.

        3.      Admitted.

        4.      Admitted.

        5.      Admitted.

        6.      Admitted.

        7.      Defendants admit that this quotation appears in the Expert Report of Dr. Metzker,

but dispute that this quotation represents the full scope of Dr. Metzker’s opinions.

        8.      Defendants admit that this quotation appears in the Expert Report of Dr. Metzker,

but dispute that this quotation represents the full scope of Dr. Metzker’s opinions.

        9.      Defendants admit that this quotation appears in the Expert Report of Dr. Metzker,

but dispute that this quotation represents the full scope of Dr. Metzker’s opinions.

        10.     Defendants admit that this quotation appears in the Expert Report of Dr. Metzker,

but dispute that this quotation represents the full scope of Dr. Metzker’s opinions.

        11.     Defendants dispute that the statement in Paragraph 11 of Plaintiffs’ statement of

allegedly undisputed facts correctly characterizes Dr. Metzker’s opinions.         Contrary to the

statement in Paragraph 11, Dr. Metzker states in his report and testified at his deposition that

each of the Mu-seq primers has a different 3’ end and therefore “does not anneal to the same

sequence of the double stranded target nucleic acid as any other primer of the plurality of

different primers.” Ex. 20, Metzker Opening Rep. ¶¶ 388-90; Ex. 22, Metzker Dep. Tr. 86:5-

87:17; 112:1-10; 114:21-115:2; 115:21-116:6; 117:9-118:15.
Case 1:18-cv-01019-MN Document 364 Filed 03/29/21 Page 3 of 7 PageID #: 16385




       12.      Defendants’ dispute that the primer list in Paragraph 12 of Plaintiffs’ statement of

allegedly undisputed facts demonstrates that any one of the Mu-seq primers binds to the same

sequence of the double stranded target nucleic acid as any other Mu-seq primer. Ex. 20, Metzker

Opening Rep. ¶¶ 388-90; Ex. 22, Metzker Dep. Tr. 86:5-87:17; 112:1-10; 114:21-115:2; 115:21-

116:6; 117:9-118:15. McCarty states expressly that the Mu-seq primers specifically bind to their

targets: “We then designed the 23 base, 12-fold degenerate Mu-seq TIR primer to specifically

target this active subset of TIR sequences.” Ex. 26 (McCarty) at 2. McCarty further states: “We

show that the specificity, efficiency, and single-base precision of the Mu-seq method are

reproducible and ideally suited for genome-wide mapping of new transposon insertions.” Ex. 26,

McCarty at 1.

       13.      Defendants dispute Plaintiffs’ characterization of Dr. Metzker’s statement in

Paragraph 13 of Plaintiffs’ statement of allegedly undisputed facts. It is Dr. Metzker’s opinion

that each of the Mu-seq primers in McCarty will not anneal to the same sequence of the double

stranded target nucleic acid. Ex. 20, Metzker Opening Rep. ¶¶ 388-90; Ex. 22, Metzker Dep. Tr.

86:5-87:17; 112:1-10; 114:21-115:2; 115:21-116:6; 117:9-118:15.

       14.      Defendants dispute the characterization of Dr. Metzker’s reply report in

Paragraph 14 of Plaintiffs’ statement of allegedly undisputed facts.        The statement in this

paragraph is taken out of context. Dr. Metzker states in his reply expert report that Newton 1989

demonstrates that mismatched nucleotides on or near the 3’-end of primers increase the

specificity of PCR reactions under appropriate conditions. Ex. 34, Metzker Reply Expert Report

¶ 144. Dr. Metzker states in his reply expert report that “Newton 1989 demonstrates internal

mismatches up to seven bases from the 3’-end with improved specificity with primers having

different 3’-ends.” Id.




                                                 2
Case 1:18-cv-01019-MN Document 364 Filed 03/29/21 Page 4 of 7 PageID #: 16386




       15.     Defendants dispute the characterization of Newton 1989 in Paragraph 15 of

Plaintiffs’ statement of allegedly undisputed facts.      Newton 1989 states that the specific

mismatch type determines whether the mismatch of a single nucleotide at the last 3’ base of the

primer will be refractory to extension:       “C/T, A/A, and T/T mismatches (which are all

purine/purine or pyrimidine/pyrimidine mismatches) are considerably more refractory to

extension by Taq polymerase than G/T, T/G, A/C or C/A mispairs (all purine/pyrimidine

mismatches).” Ex. 30, Newton at 2513.

       16.     Defendants dispute the characterization of Newton 1989, Ex. 30 in Paragraph 16

of Plaintiffs’ statement of allegedly undisputed facts for the reason set out in Paragraph 6 above.

       17.     Defendants dispute the characterization of Newton 1989 and of Dr. Metzker’s

testimony in Paragraph 17 of Plaintiffs’ statement of allegedly undisputed facts. Newton 1989

states in the Abstract: “The basis of the invention is that unexpectedly, oligonucleotides with a

mismatched 3’-residue will not function as primers in the PCR under appropriate conditions.”

Ex. 30, Newton 1989, Abstract. As Dr. Metzker testified, “This is an instance where you might

have a mismatch on the most 3’ terminal nucleotide, and Newton is describing you can still have

some amplification. This is still an undesired reaction. And the point of Newton’s paper is to

overcome this problem by designing mismatches upstream of the most 3’ nucleotide so that you

do not get extension for the incorrect primer.” Ex. 22, Metzker Dep. Tr. 202:3-11.

       18.     Defendants dispute the characterization of Newton 1989 and of Dr. Metzker’s

testimony in Paragraph 18 of Plaintiffs’ statement of allegedly undisputed facts for the reasons

set out in Paragraphs 15-17 above.

       19.     Defendants dispute the characterization of Dr. Metzker’s testimony in Paragraph

19 of Plaintiffs’ statement of allegedly undisputed facts. As Dr. Metzker has set out in his expert




                                                 3
Case 1:18-cv-01019-MN Document 364 Filed 03/29/21 Page 5 of 7 PageID #: 16387




reports and testified at his deposition, the invalidating references, McCarty, Fraiture, APAgene

Manual, Martin-Harris, and Morley, each expressly describe and present evidence of specific

binding of a plurality of primers, such that each primer does not bind to the same sequence of the

double stranded target nucleic acid as any other primers in the plurality. See, e.g., Ex. 34,

Metzker Reply Expert Report ¶¶ 140, 145, 149, 153-54, 159, 165-66; Ex. 22, Metzker Dep. Tr.

65:25-66:11; 96:2-13. Therefore, no additional experimentation by Dr. Metzker was necessary

for Dr. Metzker to formulate his opinions. See id. On the other hand, as Dr. Metzker has stated,

Plaintiffs’ hypothetical analyses of primer sequences in the absence of actual experiments are

unreliable and irrelevant in the face of the actual experiments set out in the references. See id.

       20.     Defendants dispute the characterization of Dr. Metzker’s testimony in Paragraph

20 of Plaintiffs’ statement of allegedly undisputed facts for the reasons set out above in

Paragraph 19 herein.

       21.     Defendants dispute the characterization of Dr. Metzker’s testimony in Paragraph

21 of Plaintiffs’ statement of allegedly undisputed facts for the reasons set out above in

Paragraph 19 herein.

       22.     Admitted.

       23.     Admitted.

       24.     Admitted.

       25.     Defendants admit that this quotation appears in the file history of the ’597 patent,

but dispute that this quotation represents the full context of the prosecution.

       26.     Defendants admit that this quotation appears in the file history of the ’597 patent,

but dispute that this quotation represents the full context of the prosecution.




                                                  4
Case 1:18-cv-01019-MN Document 364 Filed 03/29/21 Page 6 of 7 PageID #: 16388




       27.     Defendants admit that this quotation appears in the file history of the ’597 patent,

but dispute that this quotation represents the full context of the prosecution.

       28.     Defendants dispute Plaintiffs’ characterization of what the ’810 patent discloses

in Paragraph 28 of Plaintiffs’ statement of allegedly undisputed facts. Plaintiffs have asserted

that the ’810 patent claims cover QIAGEN’s accused products, where the second PCR step

involves two universal primers, in which each primer binds to common sequence, rather than

target sequence. If the ’810 patent can be read so broadly as to cover universal PCR in the

second round of amplification, it anticipates the ’597 patent. In such a reading, the claims

themselves of the ’810 patent disclose the third step of the recited method of claim 1 of the ’597

patent. To the extent the ’810 patent enables and sufficiently describes a method involving a

second PCR step where both primers bind to universal or common sequence, it anticipates the

third method step of claim 1 of the ’597 patent. To the extent that Plaintiffs argue the ’810

patent does not disclose the third method step of claim 1 of the ’597 patent, under Plaintiffs’

overbroad reading of the ’810 patent claims, the ’810 patent would be invalid for lack of written

description.




                                                  5
Case 1:18-cv-01019-MN Document 364 Filed 03/29/21 Page 7 of 7 PageID #: 16389




                                            Respectfully submitted,
                                            POTTER ANDERSON & CORROON LLP
OF COUNSEL:
                                            By: /s/ Stephanie E. O’Byrne
David Bilsker                                   David E. Moore (#3983)
Andrew Naravage                                 Bindu A. Palapura (#5370)
QUINN EMANUEL URQUHART & SULLIVAN LLP           Stephanie E. O’Byrne (#4446)
50 California Street, 22nd Floor                Hercules Plaza, 6th Floor
San Francisco, CA 94111                         1313 N. Market Street
Tel: (415) 875-6600                             Wilmington, DE 19801
                                                Tel: (302) 984-6000
Anne Toker                                      dmoore@potteranderson.com
James E. Baker                                  bpalapura@potteranderson.com
Anastasia M. Fernands                           sobyrne@potteranderson.com
QUINN EMANUEL URQUHART & SULLIVAN LLP
51 Madison Ave., 22nd Floor                 Attorneys for Defendants Qiagen Sciences,
New York, NY 10010                          LLC, Qiagen LLC f/k/a Qiagen, Inc.,
Tel: (212) 849-7000                         Qiagen Beverly LLC, f/k/a Qiagen Beverly,
                                            Inc., Qiagen Gaithersburg LLC, f/k/a
Jeffrey C. Wu                               Qiagen Gaithersburg, Inc., Qiagen GmbH,
QUINN EMANUEL URQUHART & SULLIVAN LLP       Qiagen N.V. and Jonathan Arnold
60 E South Temple, Suite 500
Salt Lake City, UT 84111
Tel: (801) 515 7300

Dated: March 29, 2021
7143520 / 45349




                                        6
